818 F.2d 31
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Curtis J. HOWARD, Plaintiff-Appellant,v.UNITED TRANSPORTATION UNION, and Chesapeake & Ohio Railway,Defendants- Appellees.Curtis James HOWARD,v.Chessie SYSTEM, Defendant-Appellee
Nos. 86-1520, 86-1521.
United States Court of Appeals, Sixth Circuit.
May 14, 1987.

Before JONES and NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Plaintiff brought two actions in the district court in connection with back pay issues arising from his employment with the Chesapeake & Ohio Railway.  He sued the United Transportation Union for breach of its duty of fair representation and sued the railroad for breach of contract.  The district court ultimately granted summary judgment for defendants.  Plaintiff filed two separate appeals from this judgment although the cases had been consolidated by the district court.  On appeal, plaintiff has filed an informal brief and moves for the appointment of appellate counsel.


2
Upon examination of the record and briefs, the panel agrees unanimously that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Therefore, we deny the motion for counsel and we affirm for the reasons set forth in the order on review.  Rule 9(b)(5), Rules of the Sixth Circuit.